Citation Nr: 0731512	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, including as secondary to 
the service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from July 1975 to April 1988.  
He had subsequent service in the U.S. Air Force Reserve, with 
a mandatory separation date of January 1, 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for peripheral 
neuropathy of the bilateral lower extremities.  In May 2007, 
the veteran testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge.  Through the 
veteran's testimony and his letter dated in June 2007, it 
appears that the veteran is claiming that his peripheral 
artery disease (PAD) and his metabolic syndrome may have 
caused or contributed to his peripheral neuropathy.  He 
appears to be claiming that his PAD and his metabolic 
syndrome had an onset in service, and are related to his 
service-connected hypertension.  As these issues have not yet 
been addressed by the RO, they are referred for appropriate 
action.


FINDING OF FACT

The competent and probative evidence of record does not show 
that the veteran's peripheral neuropathy of the lower 
extremities is causally related to his active service or to 
his service-connected hypertension.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by military service, may not be 
presumed to have been so incurred, and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In October 2003 and January 2007, the veteran was sent 
letters informing him of the types of evidence needed to 
substantiate his claim and VA's duty to assist him in 
substantiating his claim under the VCAA.  These letters 
informed him that VA would assist him in obtaining evidence 
necessary to support his claim, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration (SSA), 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the October 2003 and 
January 2007 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequent to the first letter, a January 2005 SOC provided 
him with yet an additional 60 days to submit more evidence.  
Subsequent to the January 2007 letter, additional process and 
adjudication were accomplished, as evidenced in the June 2007 
SSOC.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination.  Pursuant to 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).

Here, while there is competent evidence of a current 
diagnosed disability (i.e., private medical records show a 
diagnosis of peripheral neuropathy as early as 1999), service 
medical records (SMRs) show no evidence of peripheral 
neuropathy in service, and there is no evidence of record 
(other than the veteran's lay assertions) showing that his 
peripheral neuropathy is related to service.  The Board notes 
that the SMRs show no complaints or findings pertaining to or 
suggestive of peripheral neuropathy.  While the veteran 
reported having a lesion of the left leg in June 1985, this 
was noted to have resulted from repeated trauma to the area, 
and a secondary infection developed, which was diagnosed as 
cellulitis, medications were prescribed, and follow-up 
treatment records show that the leg wound had improved and 
appeared better and the veteran was able to return to work.  
Although post-service treatment records do show diagnosis of 
and treatment for peripheral neuropathy and resulting 
complications (including recurrent ulcerations of the feet), 
these records are dated over 8 years after the veteran's 
discharge from service, and therein the veteran did not make 
reference to numbness and tingling sensations in the feet 
during and after service, nor did he report the leg trauma in 
service.  Thus, the veteran's contentions alone are an 
insufficient basis for medical examinations to be obtained, 
under the pertinent VA regulation.  In this case, therefore, 
the Board finds that there is sufficient medical evidence to 
make a decision.  Accordingly, a VA examination is not 
necessary in this case.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
notified of the Dingess precedent in letters dated in March 
2006 and January 2007, and, in addition, since the claims 
herein are being denied, such matters are moot.

II.  Factual Background

Service medical records from the veteran's period of active 
service, while numerous, show no complaints or findings of 
peripheral neuropathy.  These records primarily show that the 
veteran received ongoing treatment related to high blood 
pressure.  In June 1985 the veteran was seen for a lesion of 
the anterior left leg which was caused by repeated trauma.  
The wound had developed a secondary infection which had 
extended the size of the wound with a surrounding area of 
inflammation.  He had a temperature of 102.6.  The diagnosis 
was cellulitis, several medications were prescribed and the 
veteran was excused from duty for 24 hours.  The veteran was 
seen for follow-up, and his temperature was 99.6, and the leg 
wound was noted to have improved and it appeared better.  The 
assessment was resolving cellulitis and the veteran was to 
return to work.  On a physical examination in March 1987, 
which was noted to be his separation examination (even though 
the veteran did not separate from service until one year 
later), clinical evaluation of his feet revealed pain, 
tenderness, and redness of the right 1st digit proximal 
interphalangeal joint.  In a corresponding Report of Medical 
History, also dated in March 1987, he responded "no" to 
having or having had foot trouble or neuritis.  

By August 1989 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent 
disability rating.

Private medical records from the Group Health Cooperate were 
obtained for the period from April 1996 through October 2003.  
These records show that in April 1996 the veteran was seen 
for an abrasion of the sole of the left foot from using a 
treadmill with socks on.  He reported feeling feverish and 
had increased swelling in the left foot.  Examination showed 
an ulcer of the left foot.  In January 1997 he was seen for 
deep ulcer of the left foot.  He reported he had cut his foot 
nine months prior and now had discharge and tenderness.  It 
was noted he had been seen in April 1996 for a superficial 
ulcer but now presented with an impressive ulcer.  He 
reported he had been working long hours on his feet for the 
past week.  Subsequent follow-up treatment records show that 
despite antibiotic treatment and dressing changes, the wound 
did not heal.  He was referred for a consultation in February 
1997, at which time the assessment was that the veteran had a 
long-standing plantar ulcer and a strong family history of 
diabetes, but with no clinically apparent glucose 
intolerance, but it was predicted that the veteran would 
become overtly diabetic in the future.  The plan was for the 
veteran to obtain an orthotic shoe insert.  

Additional treatment records from Group Health Cooperative, 
dated from February 1997, show that the veteran continued to 
be seen for chronic and recurrent ulcerations of left foot 
and right foot, which, despite treatment, persisted.  In 
April 1999, the veteran was assessed as having a 
callous/ulcer of the right first toe and peripheral 
neuropathy; decreased sensation was noted.  In May 2003, it 
was noted that he had a history of peripheral neuropathy.  In 
June 2003, the veteran was seen for a consultation by a 
vascular surgeon who opined that the veteran's recurrent left 
foot ulcer was neurogenic in origin, and secondary to his 
peripheral neuropathy.  The veteran's circulatory status was 
found to be "quite well".  In July 2003, the veteran was 
found to have osteomyelitis with cellulitis of the left 
second toe.  Also, in July 2003, the veteran was found to 
have idiopathic peripheral neuropathy and recurrent foot 
ulcerations and osteomyelitis of unclear etiology.  It was 
noted that his osteomyelitis and foot infection had localized 
to his toe, and it was noted to be an optimal time to perform 
a disarticulation.  Accordingly, in August 2003, the veteran 
underwent amputation of the second digit of his left foot.  

Received in August 2003, was the veteran's formal Application 
for Compensation and/or Pension (VA Form 21-526).  Therein, 
he claimed that years of running, jogging, and performing 
military duties had resulted in a deadening of his nerves in 
the bottoms and tips of his feet and toes. He claimed that he 
had injured his left foot in 1995, and was not aware of the 
injury because of the numbness in his feet.  He claimed that 
he injury did not fully heal until 1998.  He claimed that the 
culmination of this condition was the acute infection of his 
left second toe which he had to have amputated in August 
2003.  He claimed he had to continually monitor his feet 
visually so that there was nothing going on with them.  

Records from the veteran's period of service with the U.S. 
Air Force Reserve, include several periodic examinations, 
dated from 1989 through 1996, and show no complaints of or 
findings of peripheral neuropathy.  In January 2004, he was 
placed on a physical profile and was to undergo no PT 
testing.  It was noted that he had been diagnosed with non-
diabetic neuropathy and was status-post left toe amputation.  

A June 2005 EMG report showed an axonal, primarily sensory 
neuropathy, affecting the legs much more prominently than the 
arms.

In an April 2006 private treatment record, the veteran's 
cardiologist, Dr. T.R., noted that the veteran had peripheral 
neuropathy, although he did not know the details of this and 
the "cause seems to be unknown."  It was also noted that 
the veteran had metabolic syndrome based on his weight 
circumference, hypertension, elevated triglycerides, and 
decreased high-density lipoprotein, and that this put him at 
increased risk of diabetes and cardiovascular complications.

Received in May 2006 from the veteran was a letter with 
several attachments, including an article titled "Small-
Fiber Neuropathy:  Answering the Burning Questions"; an 
article titled "Metabolic Syndrome and Related Disorders, 
Small Fiber Neuropathy is Associated with Metabolic 
Syndrome"; and an excerpt titled "Idiopathic Neuropathy, 
Prediabetes, and the Metabolic Syndrome." 

On VA examination in May 2006, the veteran reported that he 
was diagnosed with hypertension in March 1978, and claimed 
that at about the same time he began to notice numbness in 
his feet after going for a run, but he thought this was 
normal.  He claimed the symptoms of numbness had since 
progressed, until in 1996 he began to experience foot ulcers, 
at which time he was diagnosed with peripheral neuropathy.  
He reported that more recently he had been recognized as 
having the metabolic syndrome including hyperlipdemia.  
Examination of the extremities was abnormal, showing 
pigmentary changes in both lower extremities, a left foot 
ulcer, a callus of the right 2nd distal toe, focal erythema 
at the medial left supramalleoular region of the leg, and 
edema in both legs.  In an addendum, the examiner responded 
"no" to the question of whether the veteran's "symptoms 
related to lower extremity sensory neuropathy with 
neuropathic ulcer formation" and the "decreased peripheral 
pulses" were at least as likely as not related to the 
established condition of hypertension.  

By October 2006 rating decision, the RO granted service 
connection for hypertensive heart disease and assigned a 30 
percent disability rating.  

Through the course of the appeal the veteran submitted 
numerous letters, including in November 2003, February 2004, 
June 2004, July 2004, and April 2006, in which he explained 
the reasons that he believed his peripheral neuropathy was 
linked to service and/or to his service-connected 
hypertension.  

In March 2007, the veteran submitted a letter, along with 
several duplicate articles, and an internet excerpt titled, 
"Metabolic Syndrome."  

In May 2007, the veteran testified at a Travel Board hearing.  
He claimed that in service, in June 1985, he had a left leg 
ulceration which started as a bump, then the skin opened up, 
then it did not heal properly, and then it got very badly 
infected.  He also claimed that his peripheral neuropathy was 
related to his metabolic syndrome, which he claimed had an 
onset in service.  He testified that he was first told he had 
lower peripheral neuropathy in 1996, after he had been 
exercising and was unaware he had developed a blister in the 
bottom of his left foot, until it started bleeding.  He 
claimed that his doctor asked a lot of questions at that 
time, and he responded that he had numbness after exercising, 
but was not diabetic.  He testified that from the time of his 
discharge in1988 until the diagnosis in 1996, he did not have 
sores on the lower extremity very often.  He reported 
noticing numbness in his feet hitting the pavement, but it 
would go away slowly, and also noticed tingling at nighttime 
and itching on the bottom of the foot.  He testified that 
three different doctors had different opinions as the 
etiology of his peripheral neuropathy.  He reported that one 
doctor thought it was related to the metabolic syndrome, 
another doctor indicated it was idiosyncratic, and his 
cardiologist thought that the long period of time that the 
veteran had hypertension may have had an impact on the 
peripheral neuropathy.

Received subsequent to the Travel Board hearing, were several 
treatment records from the veteran's cardiologist, Dr. T.M. 
R., dated from April 2006 through June 2007, which show 
ongoing treatment related to the veteran's cardiac problems.  
It was noted that the veteran had an episode of atrial 
fibrillation while undergoing foot surgery.  In a May 2007 
treatment record it was noted that the veteran reported 
having a non-healing foot ulcer.  

The veteran submitted a letter dated in June 2007, in which 
he claimed that his April 2006 foot surgery for complications 
related to an ulcer on the left foot, resulted from "a 
combination of peripheral artery disease (PAD) and associated 
lower peripheral neuropathy."  He claimed that his 
cardiologist explained to him that uncontrolled hypertension 
can be a factor in the development of the type of PAD and the 
lower peripheral neuropathy that the veteran experienced.  He 
also submitted duplicate attachments as well as an internet 
excerpt from the Merck Manual titled, "Peripheral Arterial 
Disease."

Received in July 2007, along with a waiver of initial review 
by the RO, was a report of a bilateral lower extremity non-
invasive arterial examination dated in June 2006.  The 
clinical history was that the veteran had a left foot plantar 
non-healing ulcer.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this is to conform 
VA regulations to the decision Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  38 C.F.R. § 3.310(b).  Since VA has 
been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The veteran essentially contends that he has peripheral 
neuropathy of the lower extremities which is related to 
service, or, which, alternatively, resulted from his service-
connected hypertension.  The record reflects that service 
connection has been awarded for hypertension, and a 10 
percent disability rating has been in effect since May 1988.

While there is competent evidence of a current diagnosed 
disability (i.e., private medical records showing a diagnosis 
of peripheral neuropathy as early as 1999), SMRs show no 
complaint of or finding of peripheral neuropathy, and there 
is no competent evidence of record (other than the veteran's 
lay assertions) showing that his peripheral neuropathy is 
related to service.  

The Board notes that SMRs do show treatment for a leg injury 
in June 1985 that developed into cellulitis, which the 
veteran claims that was the onset of his peripheral 
neuropathy, as he did not feel the pain of the injury and 
reportedly that is how he developed cellulitis.  SMRs also 
show, however, that medication was prescribed at that time 
and the leg wound healed.  The first post-service treatment 
records related to peripheral neuropathy were dated in 1996 
and show that the veteran was seen for an ulcer of the left 
foot.  In subsequent years the veteran had repeated unhealing 
ulcers of the feet, and peripheral neuropathy was diagnosed.  
The veteran has reported having numbness and tingling in his 
feet prior to 1996, and dating back to service.  While he is 
certainly competent to report the symptoms he felt, the 
veteran is not competent to link these symptoms to peripheral 
neuropathy or to diagnose the cause of these symptoms.  
Moreover, the Board notes that he denied having foot trouble 
or neuritis at service discharge, peripheral neuropathy was 
not reported or diagnosed until 1996 and there is no record 
of treatment or complaints related to these symptoms prior to 
that time.  

In addition, while service connection is in effect for 
hypertension, and post-service the veteran has continued to 
receive treatment related to his hypertension, there is no 
competent medical evidence of record linking the veteran's 
service-connected hypertension to his peripheral neuropathy 
of the lower extremities.  38 C.F.R. § 3.310.  On VA 
examination in May 2006, the examiner opined that the 
veteran's peripheral neuropathy of the lower extremities with 
neuropathic ulcer formation was not related to his 
hypertension.  A review of the record shows no competent 
evidence to contradict this VA examiner's opinion.  

While the veteran has submitted several medical excerpts, 
which he claims support his contentions, the Board finds that 
this evidence does not provide a sufficient nexus to obtain a 
VA examination or to grant service connection.  In that 
regard, the Board notes that the veteran submitted an article 
pertaining to peripheral artery disease, which is a vascular 
disease, a condition not here on appeal and not service 
connected.  He submitted an article about metabolic syndrome, 
which discusses the definition, symptoms, and causes of 
metabolic syndrome, but does not discuss peripheral 
neuropathy at all.  He submitted an excerpt regarding small-
fiber neuropathy which indicates that one of the 
characteristic symptoms of small-fiber damage is difficulty 
with blood-pressure regulation, and that metabolic syndrome 
may be enough to cause small-fiber neuropathy.  He also 
submitted an excerpt regarding how small fiber neuropathy is 
associated with the metabolic syndrome, and another excerpt 
regarding how there is evolving evidence showing that 
prediabetes is part of the metabolic syndrome, and that 
prediabetes is associated with idiopathic neuropathy, and 
that aspects of the metabolic syndrome influence the risk and 
progression of the diabetic neuropathy.

With regard to these excerpts submitted by the veteran, the 
Board notes that treatise evidence must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
Instead, the treatise evidence, "standing alone," must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Ibid. 
citing Sacks v. West, 11 Vet. App. 314, 317 (1998); see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease is too general and inconclusive.  
But see Mattern v. West, 12 Vet. App. 222, 227 (1999) 
(generally, an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise is too general and inconclusive (quoting 
Sacks, supra)).

The Federal Circuit in Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000) in considering the use of treatise evidence wrote, 
"[a] veteran with a competent medical diagnosis of a current 
disorder may invoke an accepted medical treatise in order to 
establish the required nexus; in an appropriate case it 
should not be necessary to obtain the services of medical 
personnel to show how the treatise applies to his case."  
Hensley, 212 F.3d at 1265 (citing Wallin, supra); see 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000).  The Board 
does not dispute the validity of the evidence submitted by 
the veteran; one excerpt suggests that one of the 
characteristic symptoms of small-fiber damage is difficulty 
with blood-pressure regulation, another excerpt suggests that 
metabolic syndrome may be enough to cause small-fiber 
neuropathy and that small fiber neuropathy is associated with 
the metabolic syndrome, a third excerpt suggests that there 
is evolving evidence showing that prediabetes is part of the 
metabolic syndrome, and that prediabetes is associated with 
idiopathic neuropathy, and a fourth excerpt suggest that 
aspects of the metabolic syndrome influence the risk and 
progression of the diabetic neuropathy.  But this evidence 
does not indicate or suggest that, in the veteran's 
particular case, that his peripheral neuropathy could be 
linked to service or to hypertension.  

The treatise evidence must discuss generic relationships with 
a degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also Timberlake v. Gober, 14 Vet. App. 122, 130 
(2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000)).  In this case, the articles submitted by the 
veteran are very general in nature and do not include 
consideration of any facts specific to the veteran's 
circumstances.  In the veteran's case, while there are 
records suggesting he had the metabolic syndrome, there is no 
indication how this may be, in his case, linked to service or 
to peripheral neuropathy.  Additionally, there is no 
indication that he has had small-fiber damage that may be 
linked to blood pressure problems in service or after 
service.  Therefore, the Board assigns little probative 
weight to these materials.

Finally, the Board notes that with regard to a medical nexus, 
while the veteran has claimed that his peripheral neuropathy 
is related to service and related to his service-connected 
hypertension, the veteran is a layman, and is therefore not 
competent to offer a medical opinion or diagnosis on his own.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the veteran's own opinions and theories do not 
constitute competent medical evidence in support of his 
claim, and thus carry no probative weight on the critical 
question in this matter of medical diagnosis or medical 
causation.  Id. 

Since the preponderance of the evidence is against linking 
the veteran's peripheral neuropathy of the bilateral lower 
extremities to service or to the service-connected 
hypertension, there may be no service connection for the 
claimed condition.  As the preponderance of the evidence is 
against the claim, the benefit-of-the- doubt rule does not 
apply, and the claim for service connection for peripheral 
neuropathy of the bilateral lower extremities must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for peripheral neuropathy of the bilateral 
lower extremities is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


